Clifford F. Brown, J.
dissenting. It is my view that the holding in Wolfe v. Wolfe (1976), 46 Ohio St. 2d 399, paragraph two of the syllabus, that a reservation of jurisdiction in a divorce decree to modify a sustenance and permanent alimony award upon a change of circumstances will be implied in the decree, constitutes a rule which should be applied retrospectively as well as prospectively. I would apply the holding in Wolfe to separation agreements and divorce decrees entered into prior to the date of that decision.
Retrospective application of the rule in Wolfe, to all separation agreements and divorce decrees prior to June 23,1976, is consistent with elementary justice. Otherwise there is one standard of justice for the litigants in Wolfe, and a different standard for hundreds of litigants in other cases situated similarly to the Wolfes.
A conclusion and decision that Wolfe should be applied prospectively only to decrees after June 23,1976, requires as a logical consequence that the Wolfe holding should not have been applied to the divorce and alimony decree in the Wolfe case itself. That decree incorporated a separation agreement of the parties dated November 14, 1967 and entered on January 2,1968. In short, that 1976 decision was a retrospective application of the Wolfe rule to a 1967-1968 separation agreement incorporated into a divorce decree. Neither stare decisis nor any rule of law requires this court to apply paragraph two of the syllabus in Wolfe prospectively only, and thereby reach an unjust result.
As one last observation, our decision today allows alimony awards based on separation agreements written prior to Wolfe to stand uncorrected and uncorrectable, since continuing jurisdiction to modify sustenance awards applies only to such agreements and divorce decrees made after June 23, 1976. *363Our decision today totally eliminates judicial review of the multitude of divorce decrees based upon separation agreements drafted at any time before Wolfe.
I would affirm the judgment of the Court of Appeals.
Sweeney, J., concurs in the foregoing dissenting opinion.